 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        LARRY DARNELL DUNOMES,                            CASE NO. C18-5672RBL-TLF
 9
                               Plaintiff,                 ORDER ADOPTING REPORT AND
10              v.                                        RECOMMENDATION

11      DIANE WINTER,                                     [Dkt. # 22]

12                             Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. # 22]. Judge Fricke recommends the Court GRANT Defendants’ Motion

16   to Dismiss Plaintiff Dunomes’ § 1983 claims as time-barred [Dkt. # 12], and DENY Dunomes’

17   own Motion for Summary Judgment [Dkt. # 14]. The Court has also reviewed Dunomes’

18   Objections [Dkt. # 25], which do not address the limitations period issue.

19      1. The Report and Recommendation is ADOPTED;

20      2. Defendants’ Motion to Dismiss is GRANTED and Dunomes’ claims are DISMISSED

21          with prejudice;

22      3. Dunomes own Motion for Summary Judgment is DENIED;

23      4. Any other pending motions are DENIED as moot;

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1       5. If he appeals, Dunomes’ in forma pauperis status will NOT continue, for the reasons

 2           articulated in the Report and Recommendation;

 3       6. The Clerk shall send copies of this Order to Dunomes’ last known address and to

 4           Magistrate Judge Fricke.

 5   IT IS SO ORDERED.

 6           Dated this 6th day of June, 2019.

 7

 8                                                      A
                                                        Ronald B. Leighton
 9                                                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     [DKT. # 22] - 2
